UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4288


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTONIO REZA,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cr-00097-NCT-1)


Submitted:   October 20, 2010             Decided:   December 3, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Stuart Smith,       LAW OFFICES OF GREGORY S. SMITH,
Washington, D.C., for       Appellant.    Sandra Jane Hairston,
Assistant United States     Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio       Reza   pleaded        guilty,      pursuant     to    a   written

plea   agreement,      to    one   count       of    possession       with    intent    to

distribute      cocaine     hydrochloride           in    violation      of   21   U.S.C.

§ 841(a)(1),     (b)(1)(A)      (2006).         The       district    court    sentenced

Reza to 152 months’ imprisonment.                    His attorney on appeal has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),   certifying        that   there    are      no     meritorious       issues    for

appeal, but asking this court to review whether Reza’s guilty

plea was properly accepted, whether the district court properly

calculated      and    imposed     Reza’s       sentence,          and   whether       Reza

received ineffective assistance of trial counsel.                        Although Reza

was notified of his right to file a pro se supplemental brief,

he has not done so.         We affirm.

           Because Reza did not move in the district court to

withdraw his guilty plea, any error in the Fed. R. Crim. P. 11

hearing is reviewed for plain error.                     United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002).                       To establish plain error,

Reza “must show: (1) an error was made; (2) the error is plain;

and (3) the error affects substantial rights.”                       United States v.

Massenburg,      564   F.3d     337,   342-43            (4th Cir. 2009)      (reviewing

unpreserved Rule 11 error).            “The decision to correct the error

lies   within    [this      court’s]   discretion,           and    we   exercise      that

discretion only if the error seriously affects the fairness,

                                           2
integrity or public reputation of judicial proceedings.”                     Id. at

343 (internal quotation marks omitted).               Reza bears the burden

of showing plain error.         Id.

            Our review of the record leads us to conclude that the

district court conducted a thorough colloquy well within the

mandates    of   Rule   11.      The   court    ensured    that     the   plea    was

knowing, voluntary, and supported by an adequate factual basis.

We accordingly affirm Reza’s conviction.

            Next, counsel questions the reasonableness of Reza’s

sentence.    This court reviews the reasonableness of a sentence

under   a   deferential       abuse-of-discretion         standard.        Gall   v.

United States, 552 U.S. 38, 51 (2007).               The first step in this

review requires us to ensure that the district court “committed

no significant procedural error, such as failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the                      [18 U.S.C.]

§ 3553(a)    [(2006)]     factors,      selecting     a    sentence       based    on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”        Id.     We must then consider the substantive

reasonableness     of   the     sentence,      “tak[ing]     into     account     the

totality of the circumstances.”                Id.   This court presumes on

appeal that a sentence within a properly calculated Guidelines

range is reasonable.          United States v. Bynum, 604 F.3d 161, 168-

69 (4th Cir.), cert. denied, 130 S. Ct. 3442 (2010).

                                        3
            We find no error by the district court.                               The court

properly    calculated         Reza’s      Guidelines          range.        Moreover,     the

court’s    statements      at       Reza’s       sentencing         hearing     reflect    the

requisite individual assessment of the facts pertaining to his

sentence.         We    also    find       the       sentence    to     be    substantively

reasonable, as it is within the properly calculated Guidelines

range.     Reza has not overcome the presumption that the sentence

is reasonable.         See id.

            Finally,       the       claim       that       trial      counsel    may     have

rendered ineffective assistance is more appropriately considered

in a post-conviction proceeding brought pursuant to 28 U.S.C.A.

§ 2255 (West Supp. 2010), unless counsel’s alleged deficiencies

appear    conclusively         on    the     record.           See     United    States     v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                            Because we find

no   conclusive        evidence      on    the        record    that    counsel       rendered

ineffective assistance, we decline to consider this claim on

direct appeal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Reza’s conviction and sentence.                              This court

requires that counsel inform Reza, in writing, of the right to

petition    the    Supreme      Court      of        the   United    States     for    further

review.     If Reza requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

                                                 4
may     move     in   this     court   for    leave      to    withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on Reza.

               We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before    the    court   and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       5